DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on September 12, 2019.
Claims 1-20 have been examined.


Drawings
The drawings filed on September 12, 2019 are acceptable for examination proceedings.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 16/568758 on September 12, 2019. It is noted, however, that applicant has not filed a certified copy of the DE102018122278.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2019 was filed after the mailing date of the application 16/568758 on September 12, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For claims 6-8, and 20 recite a similar statement as this: “probability amounting to ζ,
 a value -lim1 occurs with a probability amounting to α and a value lim1 occurs with a probability amounting to β”.  Examiner finds the closest support that probably can be attributed to the above limitations in applicant provided specification pages 4-5 but no explanation is provided what these (ζ, α, β ) symbols entail.  As can be seen the claim limitation above it is not precisely defined by the applicant provided specification. 
Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 13, and 15 recite:
sampling a first polynomial, …coefficients of the first polynomial are determined; 
sampling a second polynomial, … a selection of k coefficients of the second polynomial is determined; 
multiplying the first polynomial with the second polynomial to determine a result;

The limitations of …sampling a first polynomial,…; sampling a second polynomial, …; multiplying the first polynomial with the second polynomial…, as drafted, are processes that, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer components. That is, other than reciting “security device” of [claim 13] and “digital processing device” [in claim 15] nothing in the claims element precludes the step from practically being mathematical concepts. For example, but for the “sampling” language, “multiplying” in the context of this claim encompasses the mathematical calculation of quantum bases. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “security device” or a “digital processing device” to perform the mathematical calculation steps. The “security device” or the “digital processing device” in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Furthermore, claims 1, 13, and 15 recite:
“using the result of the multiplication in the cryptographic operation ….as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ““security device” or the “digital processing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using the result” language, in the context of this claim encompasses the user manually performing the act. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “security device” or a “digital processing device” to perform the using steps. The “security device” or the “digital processing device” in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mathematical or mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 2-12, 14, and 16-20 which depends on independent claims 1, 13, and 15 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical calculation but for the recitation of generic computer components.
Therefore, the dependent claims fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattacharya et al. (U.S. Patent Application Publication No.: US 2020/0153618 A1 / or “Bhattacharya” hereinafter).
	
Regarding claim 1, Bhattacharya discloses “A method for executing a cryptographic operation comprising” (Para 0001, discloses key agreement method): 
“sampling a first polynomial, wherein coefficients of the first polynomial are determined” (Para 0014, disclose a shared polynomial i.e., a “first polynomial” and obtains its coefficients); 
“sampling a second polynomial, wherein a selection of k coefficients of the second polynomial is determined” (Para 0015, a private key polynomial i.e., a “second polynomial”, and obtains its coefficients); 
“multiplying the first polynomial with the second polynomial to determine a result” (Para 0018, a product is obtained);
“and using the result of the multiplication in the cryptographic operation” (Para 0021, a raw key and a shared key are obtained).  
Regarding claim 2, in view of claim 1, Bhattacharya discloses “wherein the cryptographic operation is an operation using at least one of a secret or an error, wherein the result of the multiplication is at least one of the secret or the error distribution” (Para 0109; and Table 1).

Regarding claim 3, in view of claim 1, Bhattacharya discloses “comprising using the cryptographic operation to at least one of: generate a public key, generate a signature, generate a private key, or encrypt data” (Para 0167, encrypt data with shared key).

Regarding claim 4, in view of claim 1, Bhattacharya discloses “wherein: the coefficients of the first polynomial are determined based on a first distribution, and the k coefficients of the second polynomial are determined based on a second distribution” (Para 0041, different distribution is explained based coefficients).

Regarding claim 5, in view of claim 1, Bhattacharya discloses “wherein the coefficients of the first polynomial and the k coefficients of the second polynomial are determined based on random numbers” (Para 0132-0134, a random polynomial is used).  

[Based on 112 Rejection above] Regarding claim 6 in view of claim 1, Bhattacharya discloses “wherein the coefficients of the first polynomial are determined such that
 a value 0 occurs with a probability amounting to ζ,
 a value -lim1 occurs with a probability amounting to α and a value lim1 occurs with a probability amounting to β” (Para 00039).
[Based on 112 Rejection above] Regarding claim 7, in view of claim 6, Bhattacharya discloses “wherein lim1 is a number between 1 and 16” (Para 00039).

[Based on 112 Rejection above] Regarding claim 8, in view of claim 1, Bhattacharya discloses “wherein the k coefficients of the second polynomial are determined such that a value -lim2 occurs with a probability of 0.5 and a value lim2 occurs with a probability of 0.5” (Para 00039).

[Based on 112 Rejection above] Regarding claim 9, in view of claim 8, Bhattacharya discloses “wherein lim2 is a number between 1 and 5” (Para 00039).

Regarding claim 10, in view of claim 1, Bhattacharya discloses “wherein the method is used on a security device comprising at least one of:
 an integrated circuit, 
a hardware security module, 
a trusted platform module, 
a crypto unit, 
a Field Programmable Gate Array (FPGA), 
a processing unit, a controller, or a smartcard” (Para 0261, FPGA is used).

Regarding claim 11, in view of claim 1, Bhattacharya discloses “wherein the cryptographic operation is a cryptographic Lattice operation” (Para 0107, lattice-based operation is done).
Regarding claim 12, in view of claim 1, Bhattacharya discloses “wherein at least one of sampling the first polynomial or sampling the second polynomial comprises at least two acts of sampling and one act of selecting at least one of the first polynomial or the second polynomial from the at least two acts of sampling” (Para 0192).

Regarding claim 13, Bhattacharya discloses “A security device that is arranged to execute acts, the acts comprising” (Para 0001, discloses computer medium, device and method): 
“sampling a first polynomial, wherein coefficients of the first polynomial are determined” (Para 0014, disclose a shared polynomial i.e., a “first polynomial” and obtains its coefficients);  
“sampling a second polynomial, wherein a selection of k coefficients of the second polynomial is determined” (Para 0015, a private key polynomial i.e., a “second polynomial”, and obtains its coefficients);
 “multiplying the first polynomial with the second polynomial to determine a result” (Para 0018, a product is obtained);
“and using the result of the multiplication in a cryptographic operation” (Para 0021, a raw key and a shared key are obtained).  

Regarding claim 14, in view of claim 13, Bhattacharya discloses “wherein the security device comprises at least one of: an integrated circuit, a hardware security module, a trusted platform module, a crypto unit, a Field Programmable Gate Array (FPGA), a processing unit, a controller, or a smartcard” (Para 0261, FPGA is used).

Regarding claim 15, Bhattacharya discloses “A computer program product loadable into a memory of a digital processing device, comprising software code for performing acts, the acts comprising” (Para 0001, discloses computer medium, device and method): 
“sampling a first polynomial, wherein coefficients of the first polynomial are determined” (Para 0014, disclose a shared polynomial i.e., a “first polynomial” and obtains its coefficients);  
“sampling a second polynomial, wherein a selection of k coefficients of the second polynomial is determined” (Para 0015, a private key polynomial i.e., a “second polynomial”, and obtains its coefficients);  
“multiplying the first polynomial with the second polynomial to determine a result” (Para 0018, a product is obtained); 
“and using the result of the multiplication in a cryptographic operation” (Para 0021, a raw key and a shared key are obtained).  

Regarding claim 16, in view of claim 15, Bhattacharya discloses “wherein the cryptographic operation is an operation using at least one of a secret or an error, wherein the result of the multiplication is at least one of the secret or the error” (Para 0109; and Table 1).

Regarding claim 17, in view of claim 15, Bhattacharya discloses “the acts comprising using the cryptographic operation to at least one of: 30 generate a public key, generate a signature, generate a private key, or encrypt data” (Para 0167, encrypt data with shared key).

Regarding claim 18, in view of claim 15, Bhattacharya discloses “wherein: the coefficients of the first polynomial are determined based on a first distribution, and the k coefficients of the second polynomial are determined based on a second distribution” (Para 0041, different distribution is explained based coefficients).

Regarding claim 19, in view of claim 15, Bhattacharya discloses “wherein the coefficients of the first polynomial and the k coefficients of the second polynomial are determined based on random numbers” (Para 0132-0134, a random polynomial is used).  

[Based on 112 Rejection above] Regarding claim 20, in view of claim 15, Bhattacharya discloses “wherein the coefficients of the first polynomial are determined such that 
a value 0 occurs with a probability amounting to ζ,
 a value -liml occurs with a probability amounting to α and 
a value liml occurs with a probability amounting to β,
where in ζ+ α+ β=1” (Para 00039).
Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (NPL: A Public Cryptosystem from R-LWE) discloses “a ring polynomial vector is generated by a trusted organization which can be accessed by all users. Every user generates their respective public and private key with the help of this vector. By this strategy the length of public key for every user reduces to be 1/m of the original scheme without affecting the security of scheme in multi-user environments. Besides, a parameter r is introduced to adjust the size of private key space and probability of decryption failure. A special property of public and private key” (Section II: Para 1).

Halevi et al. (U.S. Patent Application Publication No.: US 20011/0243320 A1 [provided by the applicant]) discloses “receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme having an encrypt function; and encrypting B in accordance with the encrypt function to obtain C, the scheme utilizes at least one public key A, where B, C, and A are matrices, the encrypt function receives as inputs A and B and outputs C as c-> AS+pX+B (mod q), S is a random matrix, X is an error matrix, p is in integer, q is an odd prime number” (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431